Citation Nr: 0502921	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-20 168	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral chondromalacia.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from April 1965 to April 
1985.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Detroit, Michigan, (hereinafter RO).  

In August 2004, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


REMAND

During an August 2004 Travel Board hearing, the veteran 
reported that his knees would give out and that he had 
instability in the knees.  He was last examined in August 
2002.  It appears that his bilateral knee condition may have 
worsened since August 2002.  The veteran should therefore be 
scheduled for a VA examination to assess the severity of his 
bilateral knee condition.  

During the Travel Board hearing, the veteran also reported 
that he was scheduled for VA examination in December 2004 due 
to his service-connected bilateral knee disability.  VA has a 
responsibility to obtain this report as the December 2004 VA 
record is deemed constructively of record.

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his right and left 
knee disorders.  Such tests as the 
examining physician deems necessary 
should be performed.  These tests should 
specifically include range of motion 
studies (reported in degrees), as well as 
knee stability tests.  In this regard, 
the examiner should be asked to determine 
whether there is objective evidence of 
lateral instability or subluxation of the 
right and left knee and if so, the degree 
of such instability and/or subluxation 
should be discussed.  All findings must 
be reported in detail.  Additionally, the 
examiner should determine whether the 
right and/or left knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected right and/or left knee 
disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right and/or left knee is used repeatedly 
over a period of time. This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The claims folder must 
be available to, and reviewed by, the 
examiner in conjunction with the 
evaluation.

2.  Following the completion of the 
development requsted above, the RO should 
readjudicate the claim for an increased 
rating for bilateral chondromalacia.  If the 
claim is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC should include a summary of the 
evidence and discussion of all pertinent 
regulations, including the evidence obtained 
as a result of the development requested 
above.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




